 
GUARANTY
 
This GUARANTY, dated as of February 11, 2011 (this “Guaranty”), is executed by
Rand Logistics, Inc. (“Guarantor”), to and for the benefit of Reserve Holdings,
LLC and Buckeye Holdings, LLC (each, a “Payee” and collectively, “Payees”).
 
RECITALS
 
           WHEREAS, pursuant to the terms of an Asset Purchase Agreement (the
“Asset Purchase Agreement”) dated as of the date hereof among Black Creek
Shipping Company, Inc., Black Creek Holding Company, Inc. (“Black Creek
Holdings”), each direct or indirect wholly-owned subsidiaries of Guarantor, and
Payees, Black Creek Holdings is obligated to (i) pay the Deferred Payments (as
defined in the Asset Purchase Agreement), (ii) make the payments under the Note
(as defined in the Asset Purchase Agreement) and (iii) pay all reasonable legal
and other costs, expenses and fees incurred by Payees in collection or
enforcement of the Note or payment of the Deferred Payments (the obligations of
Black Creek Holdings described in the foregoing clause (i), (ii) and (iii)
collectively being referred to herein as the “Obligations”), and
 
WHEREAS, as a condition precedent to Payees’ agreement to enter into the Asset
Purchase Agreement, Payees required the execution and delivery by Guarantor of
this Guaranty.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Guarantor hereby agrees as follows:
 
1.           Guaranty of Payment. Guarantor hereby unconditionally and
irrevocably guaranties to Payees the punctual payment and performance of the
Obligations when due, whether at stated maturity or by acceleration or
otherwise.  This Guaranty is a present and continuing guaranty of payment and
not of collectability, and Payees shall not be required to prosecute collection,
enforcement or other remedies against Guarantor before calling on Guarantor for
payment. If for any reason Black Creek Holdings shall fail or be unable to pay,
punctually and fully, any of the Obligations, Guarantor shall pay such
Obligations to Payees in full immediately upon demand. One or more successive
actions may be brought against Guarantor, as often as Payees deem
advisable.  The definition of “Obligations” also includes the amount of any
payments made to Payees on behalf of Black Creek Holdings which are recovered
from Payees by a trustee, receiver, creditor or other party pursuant to
applicable federal or state law (the “Surrendered Payments”).  In the event that
Payees make any Surrendered Payments (including pursuant to a negotiated
settlement), the Surrendered Payments shall immediately be reinstated as
Obligations, regardless of whether Payees have surrendered or cancelled this
Guaranty prior to returning the Surrendered Payments.
 
2.           Continuing Guaranty. Guarantor agrees that performance of the
Obligations by Guarantor shall be a primary obligation and shall remain in full
force and effect without regard to, and shall not be released, discharged or
affected in any way by, any circumstance or condition (whether or not Guarantor
shall have any knowledge thereof), including:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           any amendment, modification or other change in the Asset Purchase
Agreement or the Note, except to the extent so amended, modified or changed;
 
(b)           any failure, omission or delay on the part of Payees to give
notice to Guarantor of any default under this Guaranty or, except to the extent
required under the Note; or
 
(c)           any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in the Asset Purchase Agreement or the Note, except to the extent so
waived, compromised, released, settled or extended.
 
3.           Waivers. Guarantor expressly and unconditionally waives (a) notice
of any of the matters referred to in Section 2 above, (b) all notices which may
be required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against Guarantor with respect to its guaranty of the
Obligations (excluding, for the avoidance of doubt, all notices required under
the terms and conditions of the Asset Purchase Agreement and the Note),
including any demand, presentment and protest, proof of notice of nonpayment
under the Note, (c) any requirement of diligence on the part of any person or
entity, (d) any requirement on the part of Payees to exhaust any remedies and
(e) any notice of any sale, transfer or other disposition of any right, title or
interest of Payees under the Asset Purchase Agreement or the Note.
 
4.           Successors and Assigns; Joint and Several Liability. This Guaranty
shall inure to the benefit of Payees and their respective successors and
assigns. This Guaranty shall be binding on Guarantor and the successors and
assigns of Guarantor.
 
5.           No Waiver of Rights. No delay or failure on the part of Payees to
exercise any right, power or privilege under this Guaranty shall operate as a
waiver thereof, and no single or partial exercise of any right, power or
privilege shall preclude any other or further exercise thereof or the exercise
of any other power or right, or be deemed to establish a custom or course of
dealing or performance between the parties hereto. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law. No notice to or demand on Guarantor in any case shall entitle
Guarantor to any other or further notice or demand in the same, similar or other
circumstance.
 
6.           General Reservation of Rights.  Notwithstanding anything to the
contrary contained herein, Guarantor shall have all defenses to payment or
performance of the Obligations that the Black Creek Holdings has or would have
pursuant to the terms and conditions of the Asset Purchase Agreement and the
Note.
 
7.           Termination.  This Guaranty, and the obligations of Guarantor
hereunder, shall terminate and be of no further force or effect upon the date on
which all Obligations have been, or been deemed, satisfied.
 
8.           Modification. The terms of this Guaranty may be waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective except upon the written agreement of both parties
hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Subordination.   Guarantor, for itself and its successors,
covenants and agrees, and each holder of the Subordinated Indebtedness (as
hereinafter defined), by such holder's acceptance thereof, likewise covenants
and agrees, that the payment of the Subordinated Indebtedness is hereby
expressly subordinated, to the extent and in the manner immediately hereinafter
set forth, in right of payment to the prior payment in full in cash of all
Senior Indebtedness (as hereinafter defined).  For all purposes hereof, a
payment or distribution on account of the Subordinated Indebtedness may consist
of cash, property or securities, by set-off or otherwise, and a payment or
distribution on account of the Subordinated Indebtedness shall include, without
limitation, any redemption, purchase or other acquisition of the Subordinated
Indebtedness.  The subordination provisions herein set forth are made for the
benefit of the holders of the Senior Indebtedness (the “Senior Creditors”), and
such holders may proceed to enforce such provisions.
 
"Subordinated Indebtedness" means all principal, interest, fees, indemnities and
other amounts owing by the Guarantor pursuant to or in connection with this
Guaranty.
 
"Senior Indebtedness" shall mean (i) all indebtedness, obligations and
liabilities of any and every kind and nature now existing or hereafter arising,
contingent or otherwise, of the Guarantor under, in connection with, or
evidenced by, that certain Amended and Restated Guaranty dated as of February
13, 2008, among the Guarantor, the other guarantors named therein and General
Electric Capital Corporation, as agent (the "Agent") (as from time to time
amended, modified, restated, refunded or replaced, the "Senior Guaranty"),
including, without limitation, all guaranteed principal, premium (if any),
interest (including Post-Petition Interest, as hereafter defined), fees, costs,
expenses and liabilities provided for therein and any renewals, extensions,
modifications and refundings of such indebtedness and (ii) any indebtedness,
obligations and liabilities of any and every kind and nature hereafter arising,
contingent or otherwise, incurred by Guarantor in replacement of, or in
connection with a refinancing of, the indebtedness, obligations and liabilities
under the Senior Guaranty, whether or not held by the holders of the Senior
Guaranty in whole or in part.  "Post-Petition Interest" shall mean interest
accruing in respect of Senior Indebtedness after the commencement of any
bankruptcy, insolvency, receivership or similar proceedings by or against the
Guarantor, at the rate applicable to such Senior Indebtedness pursuant to the
Senior Guaranty or other document governing the Senior Indebtedness, whether or
not such interest is allowed as a claim enforceable against the Guarantor in a
bankruptcy case under Title 11 of the United States Code, and any other interest
that would have accrued but for the commencement of such proceedings.
 
(a)           Distribution on Dissolution, Liquidation and Reorganization.  Upon
any distribution of assets of the Guarantor, upon any foreclosure, dissolution,
winding up or liquidation of the Guarantor, whether voluntary or involuntary, or
upon any reorganization, readjustment, arrangement or similar proceeding
relating to the Guarantor, or any of its property, and whether in bankruptcy,
insolvency or receivership proceedings or otherwise, or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of the Guarantor or otherwise or upon any exercise by the Senior Creditors of
any of their rights and remedies under any document evidencing Senior
Indebtedness,
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           the holders of all Senior Indebtedness shall be entitled to
receive payment in full in cash of the Senior Indebtedness before the holder or
holders of the Subordinated Indebtedness are entitled to receive any payment
with respect to the Subordinated Indebtedness; and
 
(ii)           any payment or distribution of assets of the Guarantor of any
kind or character, whether in cash, property or securities or by set-off or
otherwise, to which the holder or holders of the Subordinated Indebtedness would
be entitled except for the provisions hereof (except for any distribution of
securities which are subordinated ("Exchange Securities"), to at least the same
extent as the Subordinated Indebtedness, to the payment of all Senior
Indebtedness or securities issued in exchange for Senior Indebtedness then
outstanding) shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether a trustee in bankruptcy, a receiver
or liquidating trustee or otherwise, directly to the Agent to the extent
necessary to make payment in full in cash of all Senior Indebtedness remaining
unpaid, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness, and, if any holder of Subordinated
Indebtedness does not file a proper claim or proof of debt therefor prior to
thirty (30) days before the expiration of the time to file such claim, then the
Senior Creditors are hereby authorized and empowered to demand, sue for, collect
and receive every such payment or distribution described herein.
 
(b)           Default Under Senior Indebtedness.  Unless the foregoing paragraph
(a) shall be applicable, upon the occurrence and continuance of any event of
default with respect to the Senior Indebtedness or of any event which
constitutes, or after notice or lapse of time or both would constitute such an
event of default, or if the making of any payment on account of the Subordinated
Indebtedness would create such an event of default (an “Event of Default”), then
(i) no payment or distribution of any assets of the Guarantor of any kind or
character, whether in cash, property or securities or by set-off or otherwise,
shall be made by or on behalf of the Guarantor on account of the Subordinated
Indebtedness and (ii) no holder of Subordinated Indebtedness will take action to
accelerate the Subordinated Indebtedness or commence, cause the commencement of,
participate in or support any action or proceeding (whether at law or in equity)
against the Guarantor or any subsidiary of Guarantor (other than Black Creek
Shipping Company, Inc. and Black Creek Shipping Holding Company, Inc. (unless
the holder of Subordinated Indebtedness is otherwise prohibited from taking of
any such action)) to recover all or any part of the Subordinated Indebtedness or
any action to commence or prosecute any bankruptcy or similar proceedings in
respect of the Guarantor or any subsidiary (other than Black Creek Shipping
Company, Inc. and Black Creek Shipping Holding Company, Inc. (unless the holder
of Subordinated Indebtedness is otherwise prohibited from taking of any such
action)) (unless the Agent shall have agreed in writing in advance to, and shall
have joined in, such proceeding), until the date such Event of Default shall
have been cured or waived in writing or shall have ceased to exist and any
acceleration of such Senior Indebtedness shall have been rescinded or annulled
or such Senior Indebtedness shall have been paid in full in cash, after which
(subject to the other provisions of this paragraph (b)) the Guarantor shall
resume making any and all required payments in respect of the Subordinated
Indebtedness, including all accrued and unpaid payments.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Payment Remittance.  In the event that, notwithstanding the
foregoing, any payment or distribution of assets of the Guarantor, or any
payment by or on behalf of the Guarantor, of any kind or character, whether in
cash, property or securities or by set-off or otherwise, prohibited by any of
the foregoing paragraphs (a) or (b) shall be paid to or received by any holder
of Subordinated Indebtedness, then and in such event such payment or
distribution shall be held in trust for the benefit of the Senior Creditors and
paid over and delivered forthwith to the Agent, for application to the payment
of all Senior Indebtedness remaining unpaid until all such Senior Indebtedness
shall have been paid in full in cash.
 
(d)           Subrogation.  If any amount payable in respect of the Subordinated
Indebtedness is paid over to the Senior Creditors, then subject to the payment
in full in cash of all Senior Indebtedness, the holder or holders of the
Subordinated Indebtedness shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Guarantor applicable to Senior Indebtedness until the
principal of and interest on the Subordinated Indebtedness shall be paid in full
and, for the purposes of such subrogation, no such payments or distributions to
the Senior Creditors of cash, property or securities otherwise distributable to
the holder or holders of the Subordinated Indebtedness shall, as between the
Guarantor, its creditors other than the holders of Senior Indebtedness, and the
holder or holders of the Subordinated Indebtedness, be deemed to be a payment by
the Guarantor to or on account of Senior Indebtedness.
 
(e)           Delivery of Instruments; Notice from the Guarantor.  If any holder
of Subordinated Indebtedness does not file a proper claim or proof of debt in
the form required in any proceeding referred to above prior to thirty (30) days
before the expiration of the time to file such claim in such proceeding, then
the holder of any such Senior Indebtedness shall be hereby irrevocably appointed
the agent and attorney-in-fact (in its own name or in the name of any holder of
any Subordinated Indebtedness or otherwise), but shall have no obligation, to
execute, verify, deliver and file any such proofs of claim, consents,
assignments or other instruments for or on behalf of such holder.
 
Each holder of the Subordinated Indebtedness agrees that, while it shall retain
the right to vote its claim and otherwise act in any bankruptcy, insolvency or
similar proceedings related to the Guarantor (including, without limitation, the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), such holder will not
take any acts or vote in any way so as to contest the enforceability of the
subordination provisions set forth herein.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Notice of Certain Events.  The Guarantor shall give prompt written
notice to the holders of the Subordinated Indebtedness and the Senior Creditors
of any dissolution, winding up, liquidation, reorganization, readjustment,
arrangement or similar proceeding, assignment for the benefit of creditors, or
any marshalling of assets and liabilities, in respect of the Guarantor, and
shall also give prompt written notice to each such person of any event or
condition which, pursuant to the subordination provisions set forth herein,
prevents payment by the Guarantor on account of the Subordinated Indebtedness.
 
(g)           Reliance re Identification of Persons.  Upon any distribution of
assets of the Guarantor or payments by or on behalf of the Guarantor referred to
herein, the holders of the Subordinated Indebtedness shall be entitled to rely
upon any order or decree of a court of competent jurisdiction in which any
proceedings of the nature referred to in paragraph (a) hereof are pending and
upon a certificate of the debtor in possession, bankruptcy trustee, liquidating
trustee or agent or other Person making any distribution to the holders of the
Subordinated Indebtedness for the purpose of ascertaining the Persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Guarantor, the amount thereof or payable thereon, and
all other facts pertinent thereto.
 
(h)           Reliance on Subordination.  Each holder of the Subordinated
Indebtedness by its acceptance hereof acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor to acquire and continue to hold the Senior
Indebtedness and such holder of the Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold such Senior Indebtedness and shall be deemed a third party
beneficiary of such provisions.
 
(i)           Waiver and Consent.  Each holder of the Subordinated Indebtedness
waives any and all notice of the acceptance of these provisions or of the
creation, renewal, refinancing, replacement, extension or accrual, now or at any
time in the future, of any Senior Indebtedness or of the reliance of the holders
of the Senior Indebtedness on these provisions.  Each holder of the Subordinated
Indebtedness acknowledges and agrees that (i) the subordination provisions set
forth herein shall be specifically enforceable against such Persons by the
holders of the Senior Indebtedness, and (ii) without notice to or further assent
by it, the Senior Indebtedness may from time to time, in whole or in part, be
renewed, replaced, refinanced, extended, increased, refunded or released by the
holders thereof, as they may deem advisable, that the loan agreements and any
other instruments or documents executed and delivered in connection therewith
may be amended, modified, supplemented, replaced or terminated, that any
collateral security for any such Senior Indebtedness may from time to time, in
whole or in part, be exchanged, sold, or surrendered by the holders thereof, as
they may deem advisable, and that such holders may take any other action they
may deem necessary or appropriate in connection with the Senior Indebtedness,
all without in any manner or to any extent impairing or affecting the
obligations of the Guarantor to the holders of the Subordinated Indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           Subordination Unaffected by Certain Events.  The rights set forth
herein of the holders of the Senior Indebtedness as against each holder of the
Subordinated Indebtedness shall remain in full force and effect without regard
to, and shall not be impaired or affected by:
 
(i)           any act or failure to act on the part of the Guarantor; or
 
(ii)           any extension or indulgence in respect of any payment or
prepayment of the Senior Indebtedness or any part thereof or in respect of any
other amount payable to any holder of the Senior Indebtedness; or
 
(iii)           any amendment, modification, replacement, refinancing or waiver
of, or addition or supplement to, or deletion for, or compromise, release,
consent or other action in respect of, any of the terms of any Senior
Indebtedness or any other agreement which may be made relating to any Senior
Indebtedness; or
 
(iv)           any exercise or nonexercise by any holder of Senior Indebtedness
of any right, power, privilege or remedy under or in respect of such Senior
Indebtedness or the Subordinated Indebtedness or any waiver of any such right,
power, privilege or remedy or any default in respect of such Senior Indebtedness
or the Subordinated Indebtedness, or any receipt by any holder of Senior
Indebtedness of any security, or any failure by such holder to perfect a
security interest in, or any release by such holder of, any security for the
payment of such Senior Indebtedness; or
 
(v)           any merger or consolidation of the Guarantor or any of its
subsidiaries into or with any of its subsidiaries or into or with any other
Person, or any sale, lease or transfer of any or all of the assets of the
Guarantor or any of its subsidiaries to any other Person; or
 
(vi)           the absence of any notice to, or knowledge by, any holder of the
Subordinated Indebtedness of the existence or occurrence of any of the matters
or events set forth in the foregoing clauses (i) through (v).
 
(k)           Reinstatement of Subordination.  The obligations of each holder of
the Subordinated Indebtedness under the subordination provisions set forth
herein shall continue to be effective, or be reinstated, as the case may be, as
to any payment in respect of any Senior Indebtedness that is rescinded or must
otherwise be returned by the holder of such Senior Indebtedness upon the
occurrence or as a result of any proceeding, all as though such payment had not
been made.
 
(L)           No Impairment.  It is understood that the provisions set forth
herein are and are intended solely for the purpose of defining the relative
rights of the holder or holders of the Subordinated Indebtedness, on the one
hand, and the holders of Senior Indebtedness, on the other hand.  Nothing
contained herein is intended to or shall impair, as between the Guarantor, its
creditors other than the holders of Senior Indebtedness, and the holder or
holders of the Subordinated Indebtedness, the obligation of the Guarantor, which
is unconditional and absolute, to pay to the holder or holders of the
Subordinated Indebtedness the principal of and interest on the Subordinated
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or to affect the relative rights of the holder or holders of the
Subordinated Indebtedness and creditors of the Guarantor other than the holders
of Senior Indebtedness.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Severability. If any provision of this Guaranty is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, Guarantor and Payees
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.
 
11.           Applicable Law. This Guaranty shall be governed by and interpreted
and enforced in accordance with the laws of the State of Delaware without regard
to the conflicts of law provisions thereof.
 
12.           Jurisdiction; Waiver of Jury Trial.  Guarantor and Payees consent
to the jurisdiction and venue of the state and federal courts located in
Wilmington, Delaware with respect to any legal action, in tort or contract,
arising directly or indirectly from this Agreement or the relationship created
hereby.  This provision shall not bar enforcement of a provisional,
extraordinary, in-rem or post-judgment remedy in any court whose original
jurisdiction is essential or exclusive as to that remedy, despite the above
consent to jurisdiction.  GUARANTOR AND PAYEES IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER CLAIM (WHETHER BASED ON
CONTRACT TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY.
 
13.           Notices. All notices, communications and waivers under this
Guaranty shall be in writing and shall be (a) delivered in person, (b) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (c) by overnight express carrier, addressed in each case as
follows:
 
If to Payees:
Reserve Holdings, LLC
501 4th Avenue
Menominee, MI  49858
Fax:  906-863-7302
Tel:  906-863-7811
Attn:  Thomas J. Kuber
   
with a copy to (which shall not constitute notice):
Godfrey & Kahn, S.C.
333 Main Street, Suite 600
Green Bay, WI  54301
Fax:  920-436-7988
Tel:  920-432-9300
Attn:  William J. Plummer, Esq.

 
 
8

--------------------------------------------------------------------------------

 
 
If to Guarantor:
Rand Logistics, Inc.
500 Fifth Avenue, 50th Floor
New York, NY  10110
Fax:  212-644-3450
Tel:  212-644-6262
Attn: President
   
with a copy to (which shall not constitute notice):
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Fax: 212-940-8776
Tel: 212-940-8800
Attn: Todd J. Emmerman, Esq.

 
or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section 10 shall be deemed received (i) if
personally delivered, then on the date of delivery, (ii) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent, or (iii) if sent by registered or certified mail, then on the earlier
of the third federal banking day following the day sent or when actually
received.
 
14.           Telecopy Execution and Delivery.  A telecopy, PDF or other
reproduction of this Guaranty may be executed by one or more parties hereto, and
an executed copy of this Agreement may be delivered by one or more parties by
facsimile, e-mail or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party, all parties agree to execute an original of this
Guaranty as well as any facsimile, telecopy or reproduction thereof.  The
parties hereto hereby agree that neither shall raise the execution of facsimile,
telecopy, PDF or other reproduction of this Guaranty, or the fact that any
signature or document was transmitted or communicated by facsimile, e-mail or
similar electronic transmission device, as a defense to the formation of this
Guaranty.
 
[Signature page follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
 

 
RAND LOGISTICS, INC.
                 
 
By:
/s/ Joseph W. McHugh, Jr.      
Name: 
Joseph W. McHugh, Jr.      
Title:
Vice President and Chief Financial Officer
         


 
[Signature Page to Guaranty]
 
 